Decisions of the Nebraska Court of Appeals
638	22 NEBRASKA APPELLATE REPORTS



dismiss. We find there was sufficient evidence to support the
jury’s verdict, and the trial court did not abuse its discretion
in imposing sentences within the statutory limits. We find the
record is insufficient to determine whether counsel’s failure
to maintain a continuing objection to the inflammatory state-
ment constituted ineffective assistance of counsel. We find the
record is also insufficient to determine whether Glazebrook
received ineffective assistance of counsel with regard to the
witnesses called to testify at trial.
                                                                      Affirmed.


                     State of Nebraska, appellee, v.
                       Betty K ellogg, appellant.
                                   ___ N.W.2d ___

                       Filed January 6, 2015.    No. A-14-038.

 1.	 Investigative Stops: Motor Vehicles: Probable Cause. A traffic violation, no
     matter how minor, creates probable cause to stop the driver of the vehicle.
 2.	 Investigative Stops: Motor Vehicles: Police Officers and Sheriffs. Once a
     vehicle is lawfully stopped, a law enforcement officer may conduct an investi-
     gation reasonably related in scope to the circumstances that justified the traffic
     stop. This investigation may include asking the driver for an operator’s license
     and registration, requesting that the driver sit in the patrol car, and asking the
     driver about the purpose and destination of his or her travel. Also, the officer
     may run a computer check to determine whether the vehicle involved in the
     stop has been stolen and whether there are outstanding warrants for any of
     its occupants.
 3.	 Investigative Stops: Motor Vehicles: Police Officers and Sheriffs: Probable
     Cause. To expand the scope of a traffic stop and continue to detain the motor-
     ist, an officer must have reasonable, articulable suspicion that a person in the
     vehicle is involved in criminal activity beyond that which initially justified
     the interference.
 4.	 Probable Cause: Words and Phrases. Reasonable suspicion entails some mini-
     mal level of objective justification for detention, something more than an incho-
     ate and unparticularized hunch, but less than the level of suspicion required for
     probable cause.
 5.	 Police Officers and Sheriffs: Probable Cause. Whether a police officer has a
     reasonable suspicion based on sufficient articulable facts depends on the totality
     of the circumstances.
 6.	 Probable Cause. Reasonable suspicion must be determined on a case-by-
     case basis.
           Decisions     of the   Nebraska Court of Appeals
	                             STATE v. KELLOGG	639
	                            Cite as 22 Neb. Ct. App. 638

 7.	 Constitutional Law: Search and Seizure: Arrests: Probable Cause. The Fourth
     Amendment mandates that an arrest be justified by probable cause to believe that
     a person has committed or is committing a crime.
 8.	 Probable Cause: Words and Phrases. Probable cause is a flexible, common-
     sense standard that depends on the totality of the circumstances.
 9.	 Probable Cause: Appeal and Error. An appellate court determines whether
     probable cause existed under an objective standard of reasonableness, given the
     known facts and circumstances.

  Appeal from the District Court for Burt County: John E.
Samson, Judge. Affirmed.
   Nicholas E. Wurth, of Law Offices of Nicholas E. Wurth,
P.C., for appellant.
  Jon Bruning, Attorney General, and Kimberly A. Klein for
appellee.
    Moore, Chief Judge, and Irwin and Pirtle, Judges.
    P er Curiam.
                      I. INTRODUCTION
   Betty Kellogg appeals her conviction for possession of
methamphetamine, which charge arose out of a traffic stop.
On appeal, she challenges the finding of the district court for
Burt County, Nebraska, that the law enforcement officer who
stopped her vehicle for speeding had reasonable suspicion to
expand the stop beyond the purposes of the initial traffic stop
and that there was probable cause to arrest her. We find no
merit to these assertions, and we affirm.
                      II. BACKGROUND
   The events giving rise to this incident occurred on or about
June 12, 2012. On that date, Nebraska State Patrol Trooper
Jason Morris observed a vehicle driven by Kellogg passing
another vehicle and traveling at 73 miles per hour in an area
where the posted speed limit was 60 miles per hour. Trooper
Morris conducted a traffic stop. He testified that the only basis
for the traffic stop was that Kellogg was speeding.
   Trooper Morris testified that when he asked Kellogg to
produce her operator’s license and registration, Kellogg was
unable to produce her license. He testified that she went “past
   Decisions of the Nebraska Court of Appeals
640	22 NEBRASKA APPELLATE REPORTS



her driver’s license several times while she was looking for
it” in her wallet. He testified that he observed her operator’s
license several times as she looked through items in her wallet,
but did not point it out to her; Kellogg indicated to Trooper
Morris that she “must have left it at home” and never did pro-
duce the license. Trooper Morris obtained Kellogg’s license
from her wallet after subsequently placing her under arrest.
   Trooper Morris described Kellogg’s demeanor at the time
of the traffic stop as “appear[ing] to be confused, overactive,
and unable to concentrate on the task [of providing her license
and registration],” and he said that she “couldn’t concentrate
[and] couldn’t sit still, she had gone past her driver’s license
several times while she was looking for it.” He testified that
her demeanor gave rise to suspicions that she was under the
influence of a chemical substance. He testified that he did not
detect the odor of alcohol or drugs and that Kellogg’s speech
was not slurred.
   Trooper Morris asked Kellogg if she had been drinking or
taking any drugs, and she indicated “that she was not currently
drinking any alcohol and that she had taken some prescription
medication . . . and she was following the recommended usage
of that prescription.”
   Trooper Morris testified about his training and experience in
relation to both alcohol and drugs and in discerning people that
are under the influence of either. He testified that, by the time
of this stop, he “had arrested approximately 230 [people for]
driving under the influence” and had attended a “basic [driv-
ing under the influence] course at the academy.” He testified
that, in addition to his training related to alcohol usage, he had
completed a separate training course and been certified as a
drug recognition expert and had conducted more than 20 drug
recognition expert evaluations.
   Based on his observations of Kellogg and on his suspicion
that she was under the influence of alcohol or drugs, he asked
Kellogg to perform field sobriety tests. He administered the
horizontal gaze nystagmus test, the walk-and-turn test, and
the one-leg stand. In addition, he administered the “Romberg
Balance” test and the finger-to-nose test.
        Decisions   of the  Nebraska Court of Appeals
	                       STATE v. KELLOGG	641
	                      Cite as 22 Neb. Ct. App. 638

    Trooper Morris testified that Kellogg “showed lack of
smooth pursuit” in the horizontal gaze nystagmus test. He tes-
tified that Kellogg had suffered an injury in one eye and that
that eye was “deadened,” which prevented him from assessing
whether the pupils in both eyes were equal. He testified that
he “did not see nystagmus at maximum deviation or onset
of nystagmus prior to 45 degrees.” He “did, however, see
bloodshot glassy eyes in both eyes.” He testified that Kellogg
“did not display impairment on the horizontal gaze nystag-
mus test.”
    Trooper Morris testified that Kellogg “displayed impair-
ment on the walk and turn” test. He indicated that “[i]n the
first nine steps she missed the heel to toe four times and
stepped off the line and raised her arms.” He acknowledged
that “national training guidelines” suggest that the walk-and-
turn test may be inaccurate for “elderly individuals,” acknowl-
edged that the test becomes “nonconclusive” at age 65, and
acknowledged that Kellogg was 61 years of age at the time of
this traffic stop.
    Trooper Morris testified that Kellogg “displayed impairment
on the one leg stand by swaying while balancing, using her
arms to balance and she put her foot down.”
    Trooper Morris testified that Kellogg displayed impairment
on the “Romberg Balance” test. He testified that “she displayed
eye tremors and had a one-inch sway from front to back and
side to side.”
    Trooper Morris also testified that Kellogg “displayed impair-
ment on the finger to nose test.” He testified that she “missed
the finger to nose and touched her nose with the pad of her
finger” on several steps of the test and that “she did not wait
for [Trooper Morris] to tell her to raise her arm.”
    At the conclusion of the field test, Trooper Morris had
the opinion that Kellogg was impaired. He then asked her to
perform a preliminary breath test, which result was “.000.”
Trooper Morris opined that as a result, the impairment he had
observed was not due to alcohol.
    Trooper Morris then requested Kellogg to provide a urine
sample, but Kellogg refused. He then placed her under arrest.
   Decisions of the Nebraska Court of Appeals
642	22 NEBRASKA APPELLATE REPORTS



   Trooper Morris conducted an inventory search of the vehi-
cle. During the search, he discovered “a little baggie of meth
directly behind her driver’s license in her wallet.” The material
in the baggie was sent to a laboratory for testing, and it tested
positive for methamphetamine.
   Kellogg was initially charged by information with pos-
session of methamphetamine, driving under the influence of
drugs, and refusal of a chemical test. She entered not guilty
pleas to all charges. The State ultimately dismissed the latter
two charges, leaving Kellogg charged only with possession of
methamphetamine.
   Kellogg moved to suppress “any and all evidence gained by
means of a stop and search of [her] vehicle.” In her motion,
Kellogg challenged the initial stop and the subsequent search.
   After a hearing on the motion to suppress, at which hear-
ing the above testimony was adduced, the district court over-
ruled Kellogg’s motion. The court first found that the initial
stop of Kellogg’s vehicle was lawful, because Trooper Morris
observed a traffic violation: speeding. The court found that
Trooper Morris’ observations were sufficient to give rise to a
reasonable suspicion warranting the performance of field tests.
The court held that Trooper Morris’ observations, Kellogg’s
performance on the field tests, and Kellogg’s refusal to submit
to a chemical test were sufficient to provide probable cause
to arrest Kellogg on suspicion of driving under the influence
of drugs. The court held that the search performed by Trooper
Morris was a lawful inventory search.
   In analyzing Kellogg’s motion to suppress, the district court
noted that Neb. Rev. Stat. § 60-6,197 (Cum. Supp. 2014)
required a person to be arrested prior to being required to
submit to a chemical test such that refusal to submit to a test
is a violation of the statute. As noted, the State subsequently
dismissed the refusal charge.
   Subsequent to the court’s ruling on Kellogg’s motion to sup-
press, the parties submitted the merits of the possession charge
to the court in a stipulated bench trial. The court received a
transcription of the motion to suppress hearing, the laboratory
report indicating that the substance located during the inven-
tory search was methamphetamine, and a stipulation of the
         Decisions   of the  Nebraska Court of Appeals
	                        STATE v. KELLOGG	643
	                       Cite as 22 Neb. Ct. App. 638

parties to submit the matter on the evidence adduced at the
motion to suppress hearing and subject to Kellogg’s objec-
tions therein.
   The district court found Kellogg guilty of possession of
methamphetamine. The court sentenced Kellogg to 2 years’
probation. This appeal followed.

                III. ASSIGNMENTS OF ERROR
   Kellogg has assigned two errors on appeal. First, she asserts
that “[t]he district court erred in finding that Trooper Morris
had reasonable articulable suspicion to expand the purpose of
the traffic stop to a driving under the influence investigation.”
Second, she asserts that “[t]he district court erred in finding
that Trooper Morris had probable cause to arrest [Kellogg] for
driving under the influence . . . .”

                IV. STANDARD OF REVIEW
   In reviewing a trial court’s ruling on a motion to suppress
based on a claimed violation of the Fourth Amendment, we
apply a two-part standard of review. Regarding historical facts,
we review the trial court’s findings for clear error. But whether
those facts trigger or violate Fourth Amendment protections
is a question of law that we review independently of the trial
court’s determination. State v. Bol, 288 Neb. 144, 846 N.W.2d
241 (2014).

                         V. ANALYSIS
                 1. Expansion of Traffic Stop
   Kellogg first asserts that “[t]he district court erred in find-
ing that Trooper Morris had reasonable articulable suspicion
to expand the purpose of the traffic stop to a driving under the
influence investigation.” She argues that Trooper Morris lacked
reasonable suspicion to expand the stop, to continue to detain
her, or to administer field sobriety tests. We find no merit to
this assertion.
   [1] Kellogg does not contest the propriety of the initial traf-
fic stop. Nor could she reasonably do so, because the record
shows that she was stopped for speeding. And a traffic vio-
lation, no matter how minor, creates probable cause to stop
   Decisions of the Nebraska Court of Appeals
644	22 NEBRASKA APPELLATE REPORTS



the driver of the vehicle. State v. Howard, 282 Neb. 352, 803
N.W.2d 450 (2011).
   [2] Once a vehicle is lawfully stopped, a law enforcement
officer may conduct an investigation reasonably related in
scope to the circumstances that justified the traffic stop. Id.
This investigation may include asking the driver for an opera-
tor’s license and registration, requesting that the driver sit in
the patrol car, and asking the driver about the purpose and
destination of his or her travel. Id. Also, the officer may run a
computer check to determine whether the vehicle involved in
the stop has been stolen and whether there are outstanding war-
rants for any of its occupants. Id.
   [3-6] To expand the scope of a traffic stop and continue to
detain the motorist, an officer must have reasonable, articu-
lable suspicion that a person in the vehicle is involved in
criminal activity beyond that which initially justified the inter-
ference. See id. Reasonable suspicion entails some minimal
level of objective justification for detention, something more
than an inchoate and unparticularized hunch, but less than the
level of suspicion required for probable cause. Id. Whether a
police officer has a reasonable suspicion based on sufficient
articulable facts depends on the totality of the circumstances.
Id. Reasonable suspicion must be determined on a case-by-
case basis. Id.
   In this case, the district court found that Trooper Morris
had reasonable suspicion to detain Kellogg and administer
field sobriety tests based on testimony that she was nervous,
talkative, and confused; could not sit still; repeated herself;
passed over her operator’s license while looking for it; and had
bloodshot eyes. We examine these factors mindful of the rule
that when a determination is made to detain a person during a
traffic stop, even where each factor considered independently
is consistent with innocent activities, those same factors may
amount to reasonable suspicion when considered collectively.
See State v. Howard, supra.
   As noted above, Trooper Morris testified that he had com-
pleted a “basic” driving under the influence course as part of
his training and that he had also completed “a drug recogni-
tion expert course and [is] certified as a drug recognition
        Decisions   of the  Nebraska Court of Appeals
	                       STATE v. KELLOGG	645
	                      Cite as 22 Neb. Ct. App. 638

expert.” He testified that at the time of his stop of Kellogg,
he “had arrested approximately 230 [people for] driving under
the influence” and had “done . . . approximately 21 or 22
[drug recognition expert] evaluations.”
   Trooper Morris testified that after he stopped Kellogg for
speeding and made contact with her, he asked her to produce
her operator’s license, registration, and proof of insurance.
He testified that she was not able to produce the documents.
He testified that “[s]he appeared to be confused, overactive,
and unable to concentrate on the task” of providing her opera-
tor’s license and registration. Trooper Morris testified that he
suspected that “there might be a possibility of some influence
from a chemical substance.”
   Trooper Morris testified that he asked Kellogg if she had
been drinking or had taken any drugs, and Kellogg indicated
that she had taken some prescription medication “following
the recommended usage of that prescription.”
   Trooper Morris testified that he believed Kellogg was under
the influence of some substance based on “[t]he fact that she
couldn’t concentrate on any of the tasks, she couldn’t sit still,
[and] she had gone past her driver’s license several times while
she was looking for it.” He explained that as Kellogg went
through her wallet trying to locate her operator’s license, he
was able to visibly see the license but that Kellogg had “gone
past it” and had not seen it and “stated that she must have left
it at home.” He also testified that he had to ask Kellogg for her
registration and insurance card “a second time” before she was
able to produce those items.
   Trooper Morris testified that in his experience and training,
that kind of behavior was indicative of someone’s being under
the influence.
   Although some of these factors, when examined in isola-
tion, do not weigh heavily in favor of a finding of reasonable
suspicion that Kellogg was engaged in criminal activity, when
viewed in their totality, they indicate that Trooper Morris
had reasonable suspicion to detain her to determine whether
she was under the influence of drugs or alcohol. Although
Trooper Morris’ observations could, to some extent, be char-
acterized as indicia of nervousness, Kellogg’s confusion,
   Decisions of the Nebraska Court of Appeals
646	22 NEBRASKA APPELLATE REPORTS



hyperactivity, inability to concentrate, and inability to locate
her operator’s license and registration can be reasonably
construed as more than typical nervousness at being stopped
by law enforcement. Kellogg’s assertion that there was not
sufficient reasonable suspicion to expand the traffic stop is
without merit.
   We note that Trooper Morris testified that while he was
administering the horizontal gaze nystagmus test, he observed
“bloodshot glassy eyes in both eyes.” He was not asked if
he had observed Kellogg’s eyes to be bloodshot prior to his
administration of this field test. The district court included the
fact that Kellogg had bloodshot eyes in its recitation of the
factors that supported reasonable suspicion to continue detain-
ing Kellogg and investigate the suspicion of driving under the
influence. Because there is no evidence to indicate that Trooper
Morris observed Kellogg’s eyes to be bloodshot prior to his
administering the field tests, we do not include it in our con-
sideration of the evidence supporting Trooper Morris’ reason-
able suspicion.

                2. P robable Cause for Arrest
   Kellogg also asserts that there was no probable cause for her
arrest. We find no merit to this assertion.
   [7] The Fourth Amendment mandates that an arrest be justi-
fied by probable cause to believe that a person has committed
or is committing a crime. State v. Scheffert, 279 Neb. 479, 778
N.W.2d 733 (2010). Therefore, in order to arrest Kellogg for
driving under the influence, Trooper Morris needed probable
cause to believe Kellogg had been driving under the influence
of drugs or alcohol. See id.
   [8,9] Probable cause is a flexible, commonsense standard
that depends on the totality of the circumstances. State v. Matit,
288 Neb. 163, 846 N.W.2d 232 (2014). We determine whether
probable cause existed under an objective standard of reason-
ableness, given the known facts and circumstances. Id.
   In this case, the district court concluded that the State
had demonstrated that Trooper Morris had probable cause
to arrest Kellogg for driving under the influence. The court
noted that “Trooper Morris testified that after performing a
         Decisions   of the  Nebraska Court of Appeals
	                        STATE v. KELLOGG	647
	                       Cite as 22 Neb. Ct. App. 638

series of field sobriety tests that, in his opinion, [Kellogg]
was impaired by either drugs or alcohol.” The court noted
that a preliminary breath test registered negative to alcohol
and that “Trooper Morris testified that, after considering the
negative result of the [preliminary breath test], the impair-
ment he was observing was not due to alcohol.” The court
also noted that Trooper Morris requested Kellogg to provide
a urine sample, but she refused to do so. Based on the totality
of the circumstances, including Trooper Morris’ observations
of Kellogg prior to the field sobriety tests and during per­
formance of the field tests, the observation of bloodshot eyes,
and her refusal to provide a urine sample, the district court
found probable cause to support the arrest for driving under
the influence.
   On appeal, Kellogg again argues that her behavior prior to
the field sobriety tests was merely indicative of nervousness
and alone cannot be enough to support a finding of prob-
able cause. She argues that evidence that her eyes appeared
bloodshot is not significant because there was no “evidence
that would indicate how [her] eye normally looks to be able to
determine whether it was significant that her eye was blood-
shot or glassy.” Brief for appellant at 26. She argues that vari-
ous portions of her performance on the field sobriety tests were
not consistent with impairment, even if other portions were.
She argues that some of the observations Trooper Morris testi-
fied about in court were not contained in his written report.
She argues that her age, 61 at the time of the stop, should be
considered a factor in assessing her performance on some of
the field tests.
   Despite Kellogg’s assertions regarding individual aspects of
Trooper Morris’ observations and Kellogg’s performance on
the field sobriety tests, the totality of the circumstances dem-
onstrates that Trooper Morris had sufficient probable cause to
make an arrest for driving under the influence. As noted above,
although some of her behaviors could be considered consistent
with nervousness, it is reasonable to conclude that they went
beyond mere nervousness. Although the observation of blood-
shot eyes alone would not be sufficient to constitute probable
cause, it is a relevant factor to the totality of the circumstances
   Decisions of the Nebraska Court of Appeals
648	22 NEBRASKA APPELLATE REPORTS



evaluation. Similarly, regardless of whether certain specific
aspects of various field tests were inconsistent with impair-
ment, the overall opinion of impairment based on the tests is a
part of the totality consideration.
   Trooper Morris testified that every field sobriety test
besides the horizontal gaze nystagmus test indicated impair-
ment. With respect to the horizontal gaze nystagmus test,
Trooper Morris testified that an injury Kellogg had suffered
to one eye limited the usefulness of the test, but also testi-
fied that he did not observe nystagmus. He did, however,
observe Kellogg’s eyes to be bloodshot and glassy. With
respect to the walk-and-turn test, he testified that Kellogg’s
performance indicated impairment, even though there was not
a “real” line for Kellogg to use and even though she was 61
years of age at the time. With respect to the one-leg stand,
he testified that Kellogg’s performance indicated impairment.
With respect to the “Romberg Balance” test, he testified that
Kellogg’s performance indicated impairment. With respect to
the finger-to-nose test, he testified that Kellogg’s performance
indicated impairment.
   Trooper Morris testified that Kellogg did not provide him
with any reason that she would be unable to adequately
perform any of the field sobriety tests. He testified that she
indicated that she understood what was being asked of her
for each of the field tests. And he testified that his conclu-
sion based on her performance on the field tests was that she
was impaired.
   Trooper Morris testified that the fact that Kellogg’s prelimi-
nary breath test showed a negative result for alcohol suggested
to him that the impairment he was observing was related to
drugs and not alcohol. And he testified about his specific train-
ing with respect to drug recognition.
   Based on the totality of the circumstances, we conclude that
a reasonably cautious person would believe that Kellogg was
under the influence of some substance. Under an objective
standard of reasonableness, we find that Trooper Morris had
probable cause to arrest Kellogg for driving under the influ-
ence and that the district court did not err in so concluding.
This assignment of error is without merit.
         Decisions   of the  Nebraska Court of Appeals
	                        STATE v. KELLOGG	649
	                       Cite as 22 Neb. Ct. App. 638

                       VI. CONCLUSION
   We find no merit to Kellogg’s assertions that Trooper Morris
lacked reasonable suspicion to expand the detention beyond a
traffic stop for speeding and to investigate suspicion that she
was under the influence of drugs or alcohol. We find no merit
to Kellogg’s assertions that Trooper Morris lacked probable
cause to arrest her for driving under the influence. We affirm
the decision of the district court.
                                                      Affirmed.
   Irwin, Judge, dissenting.
   I respectfully disagree with the majority’s conclusion that
the evidence in this case supports a finding, despite this being
a de novo review of questions of law, that the law enforce-
ment officer had reasonable, articulable suspicion to expand
the scope of the initial stop beyond its original purpose.
The evidence indicates that his observations amounted to
observations merely of nervousness, which is not sufficient
to support a finding of reasonable, articulable suspicion. I
would reverse.
   Once a vehicle is lawfully stopped, a law enforcement offi-
cer may conduct an investigation reasonably related in scope
to the circumstances that justified the traffic stop. State v.
Howard, 282 Neb. 352, 803 N.W.2d 450 (2011). The investiga-
tion permitted by the traffic stop itself may include gathering
information related to the traffic stop and determining whether
the vehicle is stolen or the driver is the subject of outstanding
warrants. See id.
   To expand the scope of the stop and continue to detain the
motorist to pursue investigating other possibilities, such as
driving under the influence, an officer must have reasonable,
articulable suspicion that a person in the vehicle is involved in
criminal activity beyond that which initially justified the inter-
ference. See id.
   To demonstrate reasonable, articulable suspicion, there
must be some objective justification for detention, some-
thing more than an inchoate and unparticularized hunch. Id.
Whether a police officer has a reasonable suspicion based
on sufficient articulable facts depends on the totality of the
circumstances. Id. Reasonable suspicion must be determined
   Decisions of the Nebraska Court of Appeals
650	22 NEBRASKA APPELLATE REPORTS



on a case-by-case basis. Id. Determinations of reasonable sus-
picion are reviewed de novo. State v. Lee, 265 Neb. 663, 658
N.W.2d 669 (2003).
   Although a motorist’s nervousness is an appropriate factor
for consideration within the totality of the circumstances of a
prolonged traffic stop, its presence is of limited significance
generally. State v. Louthan, 275 Neb. 101, 744 N.W.2d 454
(2008). The Nebraska Supreme Court has specifically held
that standing alone, a description of a motorist’s nervousness
would not support a determination of reasonable suspicion. See
id. In this case, Trooper Morris’ basis for reasonable suspicion
was just that—a description of Kellogg’s nervousness, stand-
ing alone.
   In this case, the factors upon which the district court based
its conclusion that there was reasonable suspicion to detain
Kellogg and administer field sobriety tests were testimony that
she was nervous, talkative, and confused; could not sit still;
repeated herself; passed over her operator’s license while look-
ing for it; and had bloodshot eyes.
   Trooper Morris testified that he believed Kellogg was under
the influence of some substance based on “[t]he fact that she
couldn’t concentrate on any of the tasks, she couldn’t sit still,
[and] she had gone past her driver’s license several times while
she was looking for it.” He explained that as Kellogg went
through her wallet trying to locate her operator’s license, he
was able to visibly see the license but that Kellogg had “gone
past it” and had not seen it and “stated that she must have left
it at home.” He also testified that he had to ask Kellogg for her
registration and insurance card “a second time” before she was
able to produce those items.
   According to Trooper Morris, based upon this demeanor, he
had suspicions that she was under the influence of a chemical
substance. He testified that he did not detect the odor of alco-
hol or drugs and that Kellogg’s speech was not slurred, and
he did not testify to any other objective indications that would
have suggested that Kellogg was under the influence.
   Trooper Morris testified that in his experience and training,
that kind of behavior was indicative of someone’s being under
the influence. He did not, however, testify about why these
         Decisions   of the  Nebraska Court of Appeals
	                        STATE v. KELLOGG	651
	                       Cite as 22 Neb. Ct. App. 638

actions—which are all consistent with mere nervousness—sug-
gest someone’s being under the influence. Morris’ testimony
about his training and background did not include any explana-
tion of why or how any of these observations about Kellogg’s
demeanor suggested that she was under the influence of some
substance, rather than merely nervous at being stopped by
law enforcement.
   I would conclude that these factors, when viewed in their
totality, are insufficient to indicate that Trooper Morris had rea-
sonable suspicion to detain Kellogg to determine whether she
was under the influence of drugs or alcohol. Trooper Morris’
observations amount only to observing indicia of nervousness.
Kellogg’s inability to locate her operator’s license and reg-
istration or concentrate on the task of doing so is reasonably
construed as nervousness at being stopped by law enforcement.
Trooper Morris testified that he observed no odor of alcohol or
drugs and that he observed nothing about her driving besides
speeding that would warrant stopping her. Kellogg’s assertion
that there was not sufficient reasonable suspicion to expand the
traffic stop is with merit.
   Although Trooper Morris testified that he is a drug recog-
nition expert and that he had performed approximately 21 or
22 drug recognition expert evaluations, he did not testify to
any nexus between Kellogg’s nervousness and a reasonable
suspicion of her being under the influence of drugs. When
asked why he had reason to believe that Kellogg was under
the influence, he merely pointed to her inability to concentrate,
sit still, and locate her driver’s license without going past it in
her wallet.
   As noted by the majority, the evidence did not support the
district court’s inclusion of Trooper Morris’ observation of
bloodshot eyes, because the testimony does not indicate that
Trooper Morris made that observation prior to administering
the field tests.
   I would find that the district court erred in concluding
that Trooper Morris had reasonable, articulable suspicion to
expand the initial stop beyond its purposes as a traffic stop
for speeding. I would reverse the district court’s conclusion to
the contrary.